PER CURIAM:
Jay L. Thomas petitions for a writ of mandamus, alleging that the district court has unduly delayed acting on his habeas petition. He seeks an order from this court directing the district court to act. Our review of the district court’s docket reveals that the court has dismissed without prejudice Thomas’ habeas petition. Accordingly, because the district court has recently decided Thomas’ case, we deny the mandamus petition as moot. We also grant leave to proceed in forma pauperis and deny Thomas’ motion for temporary relief. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

PETITION DENIED.